Citation Nr: 1231931	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966, and had additional periods of active duty for training from January 1963 to February 1963, as well as in March 1963, June 1967, and April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA0 Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed disabilities.

A Travel Board hearing was held in January 2010 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The matter was then remanded by the Board in April 2010 for further development.  That development has been completed, and the case now returns to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is warranted in order to fully and fairly adjudicate the Veteran's claim.

As noted in the Board's previous remand, the Veteran underwent an enlistment examination for the Naval Reserve in October 1962.  Hearing levels were noted to be 15/15 on spoken voice and whispered voice testing.  The Veteran also denied a history of ear trouble.  Identical findings were recorded on examinations in March 1963, April 1966, and April 1968.  The Veteran also denied a history of hearing loss in April 1968.  However, puretone thresholds, in decibels, were not recorded at any time during service. 

VA and private treatment records reflect current bilateral sensorineural hearing loss.

The Veteran testified at a Travel Board hearing in January 2010.  He stated that he served as a coxswain.  His duties included piloting amphibious landing craft.  The Veteran's position on these craft was adjacent to the motor.  He testified that he was exposed to the noise of this motor for as many as four or five hours in a day without hearing protection.  He also stated that he participated in training exercises involving simulated explosions, and his bunk aboard ship was beneath the ships 5 inch guns.  He first noticed ringing in his ears during service which has been constant since that time.

The Veteran underwent a VA examination in March 2011.  He reported a history of noise exposure consistent with his hearing testimony.  He also reported that tinnitus was constant and began during service.  The examiner diagnosed bilateral hearing loss but concluded hearing loss and tinnitus were less likely than not related to service, as there was no objective evidence in service of either condition.

The Board finds the March 2011 opinion to be incomplete.  While the examiner noted that there was no objective evidence of hearing loss or tinnitus in service, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

Furthermore, the Director of the VA Compensation and Pension Service has stated that "whispered voice tests . . . cannot be considered as reliable evidence that hearing loss did or did not occur."  VBA Training Letter 211D (10-02) (March 18, 2010).  Therefore, a supplemental opinion is required to address whether the Veteran's current hearing loss is etiologically related to service based on a delayed onset theory of causation.

The Training Letter noted that sensorineural hearing loss is the most common cause of tinnitus.  While other known causes were listed, it was also noted that the etiology of tinnitus often cannot be identified.    However, delayed-onset tinnitus must also be considered.  Therefore, the supplemental opinion should address this as well.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the examiner who conducted the March 2011 VA examination.  After a review of the claims folder, the examiner should opine, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any bilateral hearing loss and tinnitus are related the Veteran's noise exposure in service.  The examiner should specifically comment on the likelihood that such hearing loss and tinnitus are due to noise exposure in service on a latent or delayed onset theory of causation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  If the March 2011 VA examiner is not available, then the claims file should be forwarded to another appropriate VA examiner.  The examiner should fully comply with the instructions above and respond to all of the questions posed.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


